Case 2:19-cv-13734-JMV-JBC Document 23 Filed 11/17/20 Page 1 of 9 PageID: 249




Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 G.W. and Mk. W.,

                Plaintiffs,
                                                                          Civil Action No. 19-13734
         v.
                                                                                 OPINION
 Ringwood Board of Education,

                Defendant.


John Michael Vazquez, U.S.D.J.

       This matter is before the Court following the parties’ additional briefing as to whether the

Court has subject matter jurisdiction over the Plaintiffs’ claims. D.E. 18, D.E. 19, D.E. 20. The

Court reviewed the parties’ submissions and decided the motion without oral argument pursuant

to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons stated below, the Court dismisses

Plaintiffs’ Complaint, D.E. 1, for lack of subject matter jurisdiction.

I.     BACKGROUND

       The Court incorporates by reference here the extensive factual background set forth in its

prior Opinion. D.E. 14 (the “Prior Opinion” or “Prior Op.”) at 2-6. This case concerns the parties’

settlement of a due process petition Plaintiffs filed under the Individuals with Disabilities

Education Act (“IDEA”), 20 U.S.C § 1400 et seq., in the New Jersey Office of Administrative

Law (“NJOAL”). See generally D.E.1 (“Complaint” or “Compl.”). A three-day hearing on

Plaintiffs’ petition was set to begin on May 7, 2019, but the parties settled the matter before the

hearing began. Compl. ¶ 27. Now, Plaintiffs contend the settlement was the product of coercion

by the administrative law judge (“ALJ”). See e.g., id. ¶ 88 (“The Putative Settlement was procured
Case 2:19-cv-13734-JMV-JBC Document 23 Filed 11/17/20 Page 2 of 9 PageID: 250




through duress and coercion.”). Plaintiffs assert three counts: (1) reversal of the ALJ’s decision

approving the settlement under the IDEA; (2) a declaratory judgment that the settlement is void;

and (3) in the alternative, a declaratory judgment that the settlement’s waiver of attorneys’ fees is

void under the New Jersey Civil Rights Act and New Jersey public policy. Id. ¶¶ 87-134.

       Defendant moved to dismiss the action, D.E. 5, but in the Prior Opinion, the Court

questioned whether it has subject matter jurisdiction over Plaintiffs’ claims and thus denied

Defendant’s motion without prejudice and requested further briefing on the issue of subject matter

jurisdiction. D.E. 14 at 8-15. The Court ordered “both parties . . . to submit additional briefing on

the Court’s subject matter jurisdiction” within 30 days of the Order. D.E. 15. The Court further

ordered “[b]oth parties . . . to submit their opposition within fifteen days (15) thereafter.” Id. Both

parties then submitted additional briefing on the issue of subject matter jurisdiction. D.E. 18, D.E.

19. Defendant also filed its opposition brief – styled as a reply – D.E. 20, but Plaintiffs did not

file an opposition brief. Instead, and despite the Court’s Order, D.E. 15, Plaintiffs filed a letter

requesting the Court to either permit Plaintiffs to file a sur-reply or “strike” Defendant’s “so-called

reply.” D.E. 21. Defendant opposed this request. D.E. 22.

II.    STANDARD OF REVIEW

       Defendant argues that the Complaint should be dismissed in its entirety pursuant to Fed.

R. Civ. P. 12(b)(1) for lack of subject-matter jurisdiction. Pursuant to Fed. R. Civ. P. 12(h)(3), a

complaint must be dismissed whenever the Court determines that it lacks subject matter

jurisdiction. Iwanowa v. Ford Motor Co., 67 F. Supp. 2d 424, 437 (D.N.J. 1999). Consequently,

a Rule 12(b)(1) motion may be brought at any time. Id.

       In deciding a Rule 12(b)(1) motion, a court must first determine whether the party presents

a facial or factual attack because the distinction determines how the pleading is reviewed. A facial




                                                  2
Case 2:19-cv-13734-JMV-JBC Document 23 Filed 11/17/20 Page 3 of 9 PageID: 251




attack “contests the sufficiency of the complaint because of a defect on its face,” whereas a factual

attack “asserts that the factual underpinnings of the basis for jurisdiction fails to comport with the

jurisdictional prerequisites.” Elbeco Inc. v. Nat’l Ret. Fund, 128 F. Supp. 3d 849, 854 (E.D. Pa.

2015) (quoting Moore v. Angie’s List, Inc., 118 F. Supp. 3d 802, 806 (E.D. Pa. 2015)). Where, as

here, the party bringing a 12(b)(1) motion attacks the complaint on its face and does not contest

the facts alleged by the non-moving party, the 12(b)(1) motion is treated “like a 12(b)(6) motion”

and the Court must “consider the allegations of the complaint as true.” T.L. by & through Latisha

G. v. Pennsylvania Leadership Charter Sch., 224 F. Supp. 3d 421, 429 (E.D. Pa. 2016) (citing

Hartig Drug Co. Inc. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d Cir. 2016)). Regardless of

whether the attack is facial or factual, “the Plaintiff has the burden to prove that the Court has

jurisdiction.” Bd. of Trs. of Trucking Emps of N. Jersey Welfare Fund, Inc. v. Caliber Auto

Transfer, Inc., No. 09-6447, 2010 WL 2521091, at *8 (D.N.J. June 11, 2010) (quoting Petruska v.

Gannon Univ., 462 F.3d 294, 302 (3d Cir. 2006)).

III.   ANALYSIS

       Plaintiffs first argue that the ALJ’s order below, which ordered “the parties [to] comply

with the settlement terms,” confers federal question jurisdiction under the IDEA. D.E. 19 at 9-15

(citing Compl. Ex. A at 2). Plaintiff further contends this Court has jurisdiction over the ALJ’s

decision approving the parties’ settlement irrespective of whether a hearing on the substantive

issues raised by Plaintiffs’ petition took place. Id. at 17-19. In opposition, Defendant relies

primarily on the cases the Court cited in its Prior Opinion.

       A federal court may exercise federal question jurisdiction over a settlement agreement

concerning an IDEA claim in one of two circumstances: (1) settlements reached in connection with

a mediation procedure, see 20 U.S.C. § 1415(e), or (2) settlements reached in connection with a




                                                  3
Case 2:19-cv-13734-JMV-JBC Document 23 Filed 11/17/20 Page 4 of 9 PageID: 252




“[r]esolution” process, see 20 U.S.C. § 1415(f)(1)(B). See also S.T. v. Jersey City Bd. of Educ.,

No. CV 16-2663 (JLL), 2016 WL 4941993, at *2 (D.N.J. Sept. 14, 2016). A mediation under the

IDEA must be (1) “voluntary on the part of the parties”; (2) “not used to deny or delay a parent’s

right to a due process hearing under subsection (f), or to deny any other rights afforded under this

subchapter”; and (3) “conducted by a qualified and impartial mediator who is trained in effective

mediation techniques.” 20 U.S.C. § 1415(e)(2)(A). Among other things, an IDEA “resolution”

session “shall [be] convene[d] . . . within 15 days of receiving notice of the parents’ complaint.”

20 U.S.C. § 1415(f)(1)(B)(i).

       The allegations here do not indicate that the parties’ settlement was reached in connection

with either an IDEA resolution or mediation. Instead, the ALJ presided over the parties’ settlement

discussions, Compl. ¶ 3, rather than a “qualified and impartial mediator.”                  20 U.S.C. §

1415(e)(2)(A).     Likewise, the settlement discussions did not constitute an IDEA resolution

proceeding because they took place more than 200, not 15, days after Plaintiffs filed their petition.

See D.E. 19-1, Ex. B (request for due process dated “August 16, 2018.”). Accordingly, this Court

finds that it does not have jurisdiction pursuant to the IDEA’s mediation and resolution provisions.

Based on the arguments raised in the briefing, it does not appear that Plaintiffs contest this finding.

       The only remaining issue is whether the ALJ’s May 7, 2019 order, finding that the parties

“voluntarily agreed” to the settlement and that the settlement “fully disposes of all issues in

controversy between” the parties, confers jurisdiction on the Court. In addition to the exceptions

identified above, the IDEA confers federal question jurisdiction in the following circumstances:

                 (i) Administrative procedures
                 ...
                     (2) Right to bring civil action

                       (A) Any party aggrieved by the findings and decision made
                       [during a due process hearing] . . . shall have the right to bring



                                                       4
Case 2:19-cv-13734-JMV-JBC Document 23 Filed 11/17/20 Page 5 of 9 PageID: 253




                      a civil action with respect to the complaint presented pursuant
                      to this section, which action may be brought in any State court
                      of competent jurisdiction or in a district court of the United
                      States, without regard to the amount in controversy.
                      ...

                      (C) In any action brought under this paragraph, the court –

                         (i) shall receive the records of the administrative
                         proceedings;
                         (ii) shall hear additional evidence at the request of a party;
                         and
                         (iii) basing its decision on the preponderance of the
                         evidence, shall grant such relief as the court determines is
                         appropriate.

20 U.S.C. § 1415(i)(2) (emphases added). 20 U.S.C. § 1415(E)(1)(i), in turn, provides that “a

decision made by a hearing officer shall be made on substantive grounds based on a determination

of whether the child received a free appropriate public education.”

       In the Prior Opinion, the Court observed that Plaintiffs’ challenge to the ALJ’s order

appeared to be an attempt to void the parties’ settlement. Prior Order at 9. The Court therefore

likened the matter to a contract dispute over which the Court would not have jurisdiction. Id. The

Court now concludes that this observation was accurate. The ALJ’s decision was not based on

“substantive grounds”; rather, the decision was merely based on the ALJ’s finding that the parties

“voluntarily agreed” to the settlement and that the settlement “fully dispose[d] of all issues in

controversy between” the parties. Compl. Ex. A at 2. The parties do not dispute that the ALJ

never held a due process hearing.      Compl. ¶ 79. Moreover, Plaintiffs request the Court to void

or rescind the settlement agreement based on the common law contract defenses of duress and

coercion. Plaintiffs are, in effect, requesting this Court to determine whether the parties’ settlement

is enforceable. But such a dispute does not confer federal question jurisdiction to the Court. See

L.M. v. Lower Merion Sch. Dist., No. CIV.A. 10-4855, 2011 WL 71442, at *3 (E.D. Pa. Jan. 7,




                                                  5
Case 2:19-cv-13734-JMV-JBC Document 23 Filed 11/17/20 Page 6 of 9 PageID: 254




2011) (“Many courts . . . have held that a settlement agreement related to an IDEA claim which is

reached outside the formal mediation or resolution process is not enforceable under the IDEA in a

district court of the United States.”); see also Miksis v. Evanston Township High Sch. Dist. # 202,

235 F. Supp. 3d 960, 978 (N.D. Ill. 2017), as amended (Feb. 2, 2017) (“A settlement agreement is

a type of contract, and it is well established that a claim for breach of contract generally does not

give rise to federal question jurisdiction even if part of the consideration for the agreement is

dismissal of an earlier federal suit alleging claims arising under federal law.”); see also T.L. by &

through Latisha G. v. Pennsylvania Leadership Charter Sch., 224 F. Supp. 3d 421, 429 (E.D. Pa.

2016) (“Every federal court that has interpreted 20 U.S.C. § 1415(f)(1)(B)(iii) has found that the

precisely worded grant of jurisdiction to enforce settlement agreements reached ‘at’ resolution

meetings simultaneously deprives federal courts of jurisdiction to enforce settlement agreements

reached outside the context of these meetings.” (emphasis added)); see also S.T., No. CV 16-2663

(JLL), 2016 WL 4941993, at *2. Accordingly, because Plaintiffs have not proffered another basis

for federal question jurisdiction and the parties are not diverse, 1 the Court finds that it lacks subject

matter jurisdiction over this matter.

          The cases that Plaintiffs cite in their supplemental brief, D.E. 19, do not alter this

conclusion. Plaintiffs reliance on Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994)

is misplaced. That case involved a “dismissal . . . issued pursuant to Federal Rule of Civil

Procedure 41(a)(1)(ii)” by a federal district court, not a dismissal by an administrative law judge.

Id. at 378. The Supreme Court acknowledged the possibility that a federal court could retain

jurisdiction over the enforcement of a settlement agreement by incorporating the terms of the

agreement into a dismissal order, such that a breach of the settlement would also be a breach of



1
    See Compl. ¶¶ 11-14 (alleging all parties are citizens on New Jersey).


                                                    6
Case 2:19-cv-13734-JMV-JBC Document 23 Filed 11/17/20 Page 7 of 9 PageID: 255




the Court’s order. Id. at 381. But nothing about the Court’s ruling states or implies that an ALJ

can confer jurisdiction upon a federal district court by incorporating the terms of a settlement into

an order, as Plaintiffs urge. The Supreme Court’s opinion also does not indicate that the parties’

settlement here somehow became an IDEA-defined “decision and finding[]” of the ALJ merely by

virtue of the ALJ’s order that the parties comply with the settlement. For the same reason,

Transtech Indus. v. A&Z Septic Clean, 270 F. App’x 200 (3d Cir. 2008), is inapposite. That case

dealt with a federal district court’s incorporation of a settlement agreement’s terms into an order

administratively closing a case, not an order by an ALJ. Id. at 208.

       Plaintiffs reliance on P.N. v. Clementon Bd. of Educ., 442 F.3d 848 (3d Cir. 2006), as

amended (Apr. 27, 2006), as amended (May 16, 2006), and A.R. ex rel. R.V. v. New York City

Dep’t of Educ., 407 F.3d 65 (2d Cir. 2005) is also misplaced. Those cases evaluated whether the

court-approved settlements between the parties were “judicially sanctioned” for purposes of

determining whether the plaintiffs were prevailing parties under the fee shifting analysis discussed

in Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep’t of Health & Human Res., 532 U.S.

598 (2001). See P.N., 442 F.3d at 854 (“[A] settlement of administrative proceedings that is

judicially enforceable meets the Buchkannon requirements . . . [b]ecause the consent orders entered

here were enforceable through an action under 42 U.S.C. § 1983 and under state law, these consent

orders . . . satisfy Buckhannon.”); A.R., 407 F.3d at 77 (“[W]e agree with the Parents’ position that

M.L. and M.S. are also entitled to ‘prevailing party’ status in the IHO proceedings in connection

with which they each obtained an administrative analog of a consent decree.”) P.N. and A.R. did

not discuss whether the orders approving the settlements constituted substantive ALJ decisions

under 20 U.S.C. § 1415(i)(2), let alone whether such settlement agreements are enforceable in

federal court. W.B. v. Matula, 67 F.3d 484 (3d Cir. 1995) is similarly off point. See D.E. 19 at 17.




                                                 7
Case 2:19-cv-13734-JMV-JBC Document 23 Filed 11/17/20 Page 8 of 9 PageID: 256




The question there was whether the release and waiver provisions in a settlement agreement,

reached during IDEA proceedings, barred the plaintiff’s 42 U.S.C. § 1983 claims. Id. at 496-99.

The Matula court determined that an action pursuant to Section 1983 to enforce IDEA was

permissible. Id. at 495. Yet, the Third Circuit later abrogated this ruling in A.W. v. Jersey City

Pub. Schools, 486 F.3d 791, 803 (3d Cir. 2007).

        The Court also finds that the district court cases 2 cited by Plaintiffs distinguishable. Estate

of S.B. by & through Bacon v. Trenton Bd. of Educ., CV1707158FLWLHG, 2018 WL 3158820,

(D.N.J. June 28, 2018) did not involve a claim under the IDEA. There the “[p]laintiffs br[ought]

claims under the ADA and Section 504” of the Rehabilitation Act, not the IDEA. See id. at *5.

The remaining cases cited by Plaintiffs did not discuss subject-matter jurisdiction and did not

involve claims seeking to enforce or void a settlement agreement, let alone a settlement agreement

reached outside IDEA-defined mediation and resolution sessions.

        For the foregoing reasons, the Court finds that it lacks subject-matter jurisdiction in this

matter. 3


2
  D.E. 19 at 18-19 (citing McLean v. Eastampton Sch. Dist., No. CV1911009RBKKMW, 2020
WL 728816, at *4 (D.N.J. Feb. 13, 2020); Estate of S.B. by & through Bacon v. Trenton Bd. of
Educ., CV1707158FLWLHG, 2018 WL 3158820, at *5 (D.N.J. June 28, 2018); M.C.I. on behalf
of M.I. v. N. Hunterdon-Voorhees Reg’l High Sch. Bd. of Educ., CV 17-1887, 2018 WL 902265,
at *4 (D.N.J. Feb. 15, 2018) ; H.L. o/b/o V.L. v. Marlboro Twp. Bd. of Educ., CV169324FLWDEA,
2017 WL 5463347, at *1 (D.N.J. Nov. 14, 2017); Mittman v. Livingston Twp. Bd. of Educ., CIV.
09-4754 DRD, 2010 WL 3947548, at *2 (D.N.J. Oct. 7, 2010)).
3
 The Court also denies Plaintiffs request to file a sur-reply, D.E. 21. The Court ordered “both
parties . . . to submit additional briefing on the Court’s subject matter jurisdiction” within 30 days
of the Order. D.E. 15. The Court further ordered “[b]oth parties . . . to submit their opposition
within fifteen days (15) thereafter.” Id. Thus, the Court expressly permitted Plaintiffs the
opportunity to respond to Defendants’ arguments in support of dismissal. Plaintiffs failed to take
advantage of that opportunity and instead filed a letter – without attaching a proposed sur-reply as
an exhibit – incorrectly accusing Defendants of non-compliance with the Court’s order. While
Defendants mislabeled their opposition as a reply, Defendants substantively submitted an
opposition.



                                                   8
Case 2:19-cv-13734-JMV-JBC Document 23 Filed 11/17/20 Page 9 of 9 PageID: 257




IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs’ Complaint is dismissed for lack of subject-matter

jurisdiction. An appropriate Order accompanies this Opinion.



Dated: November 17, 2020

                                                  __________________________
                                                  John Michael Vazquez, U.S.D.J.




                                              9
